fj irs department of the treasury internal_revenue_service p o box cincinnati oh number release date date employer id number contact person id number contact telephone number form you must file tax years uil dear this letter is our final_determination that you don't qualify for tax-exempt status under sec_501 ofthe internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn't receive a protest within the required days the proposed determination is now final you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days ofthis letter unless you request an extension of time to file we'll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don't need to take any further action if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 letter rev -2014 catalog number 47635z sincerely jeffrey i cooper director exempt_organizations rulings and agreements enclosures notice redacted letter proposed adverse determination under sec_501 a other than c redacted letter final adverse determination under sec_501 a other than c - no protest letter4040 rev catalog number 47635z fj irs department of the treasury internal_revenue_service p o box cincinnati oh legend x date y state dear date emolover id number contact oerson id number contact teleohone number contact fax number uil we considered your application_for recognition of exemption from federal_income_tax under sec_501 a of the internal_revenue_code the code based on the information provided we determined that you don't qualify for exemption under sec_501 c of the code this letter explains the basis for our conclusion please keep it for your records issues do you qualify for exemption under sec_501 c of the code no for the reasons stated below facts you were incorporated on x in the state of y you were formed to a make and establish reasonable rules and regulations governing the use of condominium units and common property in the condominium as said terms may be defined in said declaration of condominium to be recorded b levy and collect assessments against members of the corporation to defray the common expenses of the condominium as may be provided in said declaration of condominium and in the bylaws of this corporation which may be hereafter adopted including the right to levy and collect assessments for the purpose of acquiring operating leasing managing and otherwise trading and dealing with such property whether real or personal including condominium units in the condominium which may be necessary or convenient in the operation and management of the condominium and in accomplishing the purposes set forth in said declaration of condominium c maintain repair replace operate and manage the condominium and the property comprising same including the right to reconstruct improvements after casualty and to make further improvement of the condominium property and to make and enter into any and all contracts necessary or desirable to accomplish said purposes letter rev catalog number 47628k d contract for the management of the condominium and to delegate to such contractor all of the powers and duties of the association except those which may be required by the declaration of the condominium to have approval of the board_of directors or membership of the corporation e acquire and enter into now or at any time hereafter leases and agreements whereby the association acquires leaseholds memberships and other possessory or use interests in land or facilities including but not limited to swimming pools tennis courts and other recreation facilities whether or not contiguous to the lands of the condominium to provide enjoyment recreation or other use or benefit to the owners of the condominium units f enforce the provisions of the declaration of condominium these articles of incorporation the bylaws of the corporation which may be hereafter adopted and the rules and regulations governing the use of the condominium as the same may be hereafter established g exercise undertake and accomplish all of the rights duties and obligations which may be granted to or imposed upon the corporation pursuant to the declarations of the condominium aforementioned you are a small community with less than two dozen privately owned condos the owners of the units hold equal interest in ownership of your common areas homeowners are required to pay monthly dues to cover property insurance city water street lighting lawn care repairs and maintenance of the exterior of the buildings and to maintain the parking lot the dues are adjusted from time to time to cover the increased cost of materials and services due to the small size of the community you never accumulate any significant excess funds and when a significant repair is needed you call for a special assessment to cover that event you provided a sketch showing the cui du sac where your condos are located the homes are clustered in five buildings with no facilities or common areas that may be used by the general_public your parking is reserved for residents and guests you enforce all covenants to preserve the private property of the residents you also provide all maintenance to exterior of the homes which includes roofs and grounds maintain property insurance for damage up to full replacement of the exterior of the home provide liability coverage to a limit purchase water for households in bulk from the city the water cost is included in your monthly homeowner's association fee paid_by each individual owner law sec_501 c of the code provides that civic leagues or organizations not organized for profit but operated exclusively for the promotion of social welfare or local associations of employees the membership of which is limited to the employees of a designated person or persons in a particular municipality and the net_earnings of which are devoted exclusively to charitable educational or recreational purposes and no part of the net_earnings of such entity inures to the benefit of any private_shareholder_or_individual may be exempt from federal_income_tax sec_1 c -1 provides that an organization is operated exclusively for the promotion of social welfare if it is primarily engaged in promoting in some way the common good and letter rev catalog number 47628k general welfare of the people of the community an organization embraced within this section is one which is operated primarily for the purpose of bringing about civic betterments and social improvements and is not an action_organization as set forth in paragraph c of regulation c -1 in revrul_74_17 1974_1_cb_130 an organization formed by the unit owners of a condominium housing project to provide for the management maintenance and care of the common areas of the project with membership assessments paid_by the unit owners does not qualify for exemption under sec_501 c of the code condominium ownership involves ownership in common by all condominium unit owners of a great many so-called common areas the maintenance and care of which necessarily constitutes the provision of private benefits for the unit owners since the organization's activities are for the private benefit of its members it cannot be said to be operated exclusively for the promotion of social welfare revrul_74_99 c b held a homeowners_association in order to qualify for exemption under sec_501 c of the code must serve a community which bears a reasonable recognizable relationship to an area ordinarily identified as governmental not conduct activities directed to the exterior maintenance of private residences and the common areas or facilities it owns and maintains must be for the use and enjoyment of the general_public in 868_f2d_108 the court held that a homeowners_association did not qualify for exemption under sec_501 c of the code when it did not benefit a community bearing a recognizable relationship to a governmental_unit and when its common areas or facilities were not for the use and enjoyment of the general_public application of law you are not described under sec_501 c of the code because you are not operated exclusively for the promotion of social welfare and your net_earnings inure to the benefit of your association members likewise you do not meet the requirements of sec_1 c -1 because you are not primarily engaged in promoting the common good and general welfare of the people of the community you on the other hand limit your services to your member condo owners as noted in the above facts every purpose for which you were formed is directed towards the needs of your members not the people of the community by providing exterior maintenance to condos property insurance and other services to your property owners you are serving the private interests of the member owners not the people of the community you are nearly identicaj to the organization that was denied exemption in revrul_74_17 c b like that organization you do not to promote the interests of a community instead you maintain and regulate a privately owned complex of less than two dozen property owners therefore you do not qualify for exemption because you operate essentially for the private benefit of your members letter rev catalog number 47628k contrary to revrul_74_99 and flat top lake ass'n v united_states you do not serve a community that resembles an area that could reasonably be identified as governmental provide exterior maintenance to private residences and do not own or maintain common areas or facilities for use and enjoyment of the general_public these factors show your purposes and activities are not exclusively promoting social welfare and are not primarily promoting the common good and general welfare of the community instead you are furthering the private interests of your members conclusion because you operate only for the benefit of your members and not for the social welfare or common good of the community in general you do not qualify for exemption under sec_501 c of the code if you don't agree you have a right to file a protest if you don't agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include your name address employer_identification_number ein and a daytime phone number a copy of this letter highlighting the findings you disagree with an explanation of why you disagree including any supporting documents the law or authority if any you are relying on the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete letter rev catalog number 47628k your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn't already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we'll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we'll continue to process your case considering the information you provided if you haven't provided a basis for reconsideration we'll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax-exempt status where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address u s mail street address for delivery service internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it if you agree if you agree with our proposed adverse determination you don't need to do anything if we don't hear from you within days we'll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter enclosure publication sincerely director exempt_organizations letter rev catalog number 47628k
